Exhibit 10.40
(TIME WARNER LOGO) [g17686g1768600.gif]
November 7, 2008
Carl Rossetti
Time Warner Cable
290 Harbor Drive
Stamford, CT 06902
Dear Carl:
     In accordance with the provisions of Section 1 of the Amended and Restated
Employment and Termination Agreement (the “Agreement”) dated as of June 1, 2000,
between you and Time Warner Entertainment Company, L.P., a subsidiary of Time
Warner Cable Inc. (the “Company”), notice is hereby given to you of the
Company’s determination to extend the term of the Agreement for an additional
year with the title of Executive Vice President, and with a minimum base salary
of $500,000 and a bonus target of 100% of your base salary.
     Please indicate your acceptance of the foregoing extension of the Agreement
by signing the enclosed copy of this letter and returning it to the Company by
December 20, 2008. Pursuant to Section 1 of the Agreement, failure to do so will
be deemed an election by you to terminate your employment without cause pursuant
to Section 5(a) of the Agreement.

                  Sincerely,         TIME WARNER ENTERTAINMENT         COMPANY,
L.P.    
 
           
 
  By:   /s/ TOMAS MATHEWS
 
TOMAS MATHEWS    
 
      EXECUTIVE VICE PRESIDENT,    
 
      HUMAN RESOURCES    
 
           
Agreed and Accepted:
           
 
           
CARL ROSSETTI
           
 
           
/s/ CARL ROSSETTI
 
Date: 11/14/08
           

